BARNARD, P. J.
—The respondent moved to dismiss the appeal herein on the ground that the appellants had failed to file their printed points and authorities within thirty days after the filing of the transcript, as required by rule I, section 4, of the Rules for the Supreme Court and District Courts of Appeal.
The transcript was filed on February 26, 1937. The motion to dismiss the appeal was filed on April 20, 1937. On May 8, 1937, the appellants filed their printed brief. Under the circumstances here appearing the appeal should not be dismissed. (North v. Evans, 114 Cal. App. 714 [300 Pac. 893] ; Toth v. Metropolitan Life Ins. Co., 113 Cal. App. 55 [297 Pac. 564] ; Tyner v. Axt, 111 Cal. App. 187 [295 Pac. 97] ; Fishman v. Silva, 108 Cal. App. 121 [291 Pac. 430]; Righetti v. Monroe, Lyon & Miller, Inc., 106 Cal. App. 346 [289 Pac. 650].)
The motion to dismiss the appeal is denied.
Marks, J., and Jennings, J., concurred.